Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 19, 1975, convicting him of robbery in the first degree (four counts), after a nonjury trial, and imposing concurrent sentences of imprisonment with a minimum of 5 years and a maximum of 15 years. Judgment modified, as a matter of discretion in *720the interest of justice, by reducing the sentences imposed to concurrent terms of imprisonment with a minimum of two and one-half years and a maximum of seven and one-half years. As so modified, judgment affirmed. We find the sentences imposed were excessive to the extent indicated herein. Latham, J. P., Suozzi, Margett and Hawkins, JJ., concur.